Filed 12/16/13 P. v. Rodgers CA4/1

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                         COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                                STATE OF CALIFORNIA



THE PEOPLE,                                                         D064251

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD232089)

MELVIN RODGERS,

         Defendant and Appellant.


                   APPEAL from a judgment of the Superior Court of San Diego County,

Richard S. Whitney, Judge. Affirmed.



         Melvin Rodgers appeals from a postjudgment order denying his motion to transfer

his probation department supervision to Arizona. Appointed appellate counsel filed a

brief presenting no argument for reversal, but inviting this court to review the record for

error in accordance with People v. Wende (1979) 25 Cal.3d 436 (Wende). Rodgers did

not respond to our invitation to file a supplemental brief. After having independently
reviewed the entire record for error as required by Anders v. California (1967) 386 U.S.

738 (Anders) and Wende, we affirm.

                                               I

                   FACTUAL AND PROCEDURAL BACKGROUND

       In August 2011, Rodgers was convicted of possessing cocaine base for sale

(Health & Saf. Code, § 11351.5) with an enhancement for prior narcotics convictions (id.

§ 11370.2, subd. (a)). The trial court sentenced Rodgers to county jail for a nine-year

term, but suspended the concluding six years of the sentence pursuant to Penal Code

section 1170, subdivision (h)(5)(B), during which Rodgers would be subject to

mandatory supervision by the probation department.1

       After Rodgers was released from jail and under mandatory supervision, he filed a

motion with the sentencing judge in which he sought to modify the conditions of his

mandatory supervision to allow him to live in Arizona where his wife and children were

located. The People opposed the modification.

       The trial court held a hearing at which it denied the motion to modify the

conditions of Rodgers mandatory supervision, stating that the motion was "denied for




1       "In sentencing a defendant to county jail under [Penal Code] section 1170,
subdivision (h)(1) or (2), the trial court has an alternative to a straight commitment to jail
for the term specified by statute (id., subd. (h)(5)(A)). It can impose a hybrid sentence in
which it suspends execution 'of a concluding portion of the term' and sets terms and
conditions for mandatory supervision by the county probation officer. (Id., subd.
(h)(5)(B).)" (People v. Cruz (2012) 207 Cal.App.4th 664, 671.)

                                              2
now," but that Rodgers was welcome to renew the motion with the judge assigned to his

mandatory supervision proceedings. Rodgers filed a notice of appeal.

                                             II

                                      DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings in the trial court. Counsel presented no argument for reversal but invited this

court to review the record for error in accordance with Wende, supra, 25 Cal.3d 436.

Pursuant to Anders, supra, 386 U.S. 738, counsel identified as possible but not arguable

issue: "Did the trial court deny appellant his constitutional rights by summarily denying

his interstate transfer request?" After we received counsel's brief, we gave Rodgers an

opportunity to file a supplemental brief, but he did not respond.

       A review of the record pursuant to Wende, supra, 25 Cal.3d 436, and Anders,

supra, 386 U.S. 738, including the issues suggested by counsel, has disclosed no

reasonably arguable appellate issue. Rodgers has been adequately represented by counsel

on this appeal.




                                             3
                                DISPOSITION

    The judgment is affirmed.


                                              IRION, J.

WE CONCUR:



          BENKE, Acting P. J.



                   AARON, J.




                                     4